Title: From Thomas Jefferson to Charles Pinckney, 17 March 1801
From: Jefferson, Thomas
To: Pinckney, Charles



Dear Sir
Washington Mar. 17. 1801.

I have duly received your favour agreeing to accept an appointment as Minister plenipotentiary to the court of Spain, and wishing to know when it would be expected you should take your departure. the convenience of Colo. Humphreys, the present minister there is the circumstance which must chiefly influence that question. you should be there as early in autumn as may admit his return to this country before the winter [sets] in. I presume therefore you ought to be there by the last of September and to give you time enough for this, I will see that your commission & letter of credence are forwarded to you in Charleston in the month of June. notice will also be given to mr John Graham, who is to be Secretary of the legation to you, to take his measures for meeting you at Madrid by the last of September.  Accept assurances of my high consideration & [respect].

Th: Jefferson

